ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rice King II, Inc.                           )      ASBCA No. 60804
                                             )
Under Contract No. NNA 250-02-D-OO 14        )

APPEARANCE FOR THE APPELLANT:                       Mr. Ted Yoon
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

        By correspondence dated 16 September 2016, an individual named Wanli Peng
filed a notice of appeal from the alleged termination of a Navy Exchange Service contract
to operate Asian fast food restaurants at NAS Whidbey Island, Oak Harbor, Washington.
The appeal was docketed on 20 September 2016.

       By Order dated 23 September 2016, the Board explained the requirements of
Board Rule 15(a) respecting the eligibility criteria for an appellant's representative,
advised that Wanli Peng was not identified in the record as a corporate officer or
attorney, and directed appellant to show that it was represented in the appeal by a person
meeting the criteria of Rule l 5(a) or to designate a proper person as its representative.
The Board's 23 September 2016 was mailed to the address provided in the notice of
appeal. The Board received no response. The Board issued a second Order on
22 December 2016, again to the mailing address provided in the notice of appeal. The
Board's 22 December 2016 Order was returned to the Board with the envelope marked
"RETURN TO SENDER" and "UNABLE TO FORWARD."

       On 6 January 2017, the government transmitted to the Board an initial Rule 4 file
consisting of the "master contract, modifications, and the specific delivery order and
modifications for the location at issue." The contract and relevant modifications
identified Mr. Ted Yoon as President of Rice King II, Inc., and included contact
information (R4, tabs 1, 7).

       By Order dated 31 January 2017, addressed to Mr. Yoon, the Board directed the
contractor to advise the Board whether it wished to proceed with the appeal, and if so, the
contractor was further directed to show that it was represented in this appeal by a person
meeting the criteria of Board Rule 15(a) or to designate a proper person as its
representative. The contractor did not respond.

       By Order dated 21 March 2017, addressed to Mr. Yoon, the Board again directed
the contractor to advise the Board whether it wished to proceed with the appeal, and if so,
to show that it was properly represented. The contractor was informed that if it did not
comply by 5 April 2017 the Board might dismiss the appeal without further notice.

      The contractor has not responded. Without a representative meeting the criteria of
Board Rule 15(a), the Board is unable to proceed. Accordingly, the appeal is dismissed.

      Dated: 18 April 2017



                                                 ;:/MARK N. STEMPER
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals



I concur



fil:iiir:FORD
Administrative Judge
                                                   CRAIG S. LARKE
                                                   Administr tive Judge
                                                   Armed Services Board
Vice Chairman
Armed Services Board                               of Contract Appeals
of Contract Appeals




                                             2
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60804, Appeal of Rice King II, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            3